Citation Nr: 0700126	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as major depression with psychosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The appellant was a member of the Tennessee Army National 
Guard from January 1978 to April 1978.  He served on active 
duty for training for 60 days from January to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
entitlement to service connection.


FINDING OF FACT

There is no competent evidence demonstrating that the current 
psychiatric disorder had its onset in service or is otherwise 
related to service.


CONCLUSION OF LAW

A psychiatric disability, including major depression with 
psychosis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in May 2002.  
The originating agency informed the appellant of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish service connection, and essentially requested 
that the appellant submit evidence that pertained to his 
claim.  Therefore, the Board finds that the appellant was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service VA 
and private medical records, which will be addressed as 
pertinent.  In addition, neither the appellant nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  The Board 
declines to obtain a medical nexus opinion with respect to 
the claim of service connection a psychiatric disability 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of psychiatric disability, there 
is no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of abnormal findings 
in service and the first suggestion of pertinent disability 
many years after service, relating psychiatric disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to this claim.

The notice was provided to the appellant prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice, if any.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In light of the Board's denial of the appellant's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the appellant's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The appellant contends that his depression with psychosis is 
related to service.  In his December 2004 substantive appeal, 
the appellant asserts that he was discharged from service 
because of physical and mental problems.

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303(a) (2006).  Veteran status is 
the first element required for a claim for disability 
benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000).  A "veteran" is a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  Service 
connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 
38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In order for the presumption to 
apply, a veteran must have served 90 days of active, 
continuous service.  38 C.F.R. § 3.307(a)(1).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203 (2006), limiting the type of evidence accepted to 
verify service dates.  The appellant's DD-214 reflects 
service in the Tennessee National Guard from January 1978 to 
April 1978.  A National Guard Report of Separation and Record 
of Service (NGB Form 22) reflects that the appellant was on 
ACDUTRA (noted as "ADT" on the form) from January 20, 1978 
to March 21, 1978, or 60 days.  The records do not reflect 
active duty or INACDUTRA service.

The appellant's service medical records are negative for 
complaints, diagnosis or treatment of a psychiatric disorder.  
Further, the NGB Form 22 reflects that the appellant was 
discharged from service on the basis of his unsuitability for 
service.  Private clinical records dated in the 1980's 
include diagnoses of personality disorders, but a personality 
disorder is not a disability for VA compensation purposes.  
See 38 C.F.R. § 3.303 (2006).  There are numerous references 
in the post-service VA and private medical reports of record 
dating from 1993 to January 2004 to the appellant's current 
psychiatric disorders and substance abuse problems, e.g. 
major depressive disorder, schizophrenia, and alcohol abuse.  
However, none of the post-service records establish a nexus 
between the appellant's current psychiatric disorders and 
service.  Further, because the appellant is not a veteran and 
had less than 90 days active service, presumptive service 
connection is not warranted.  See 38 C.F.R. § 3.307(a)(1).  
In any event, the first diagnosis of a psychiatric disorder 
was several years after separation from service, well beyond 
the one year period for presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(3).

While the Board acknowledges the appellant's belief that his 
depression with psychosis is related to service, 
respectfully, the appellant is not competent to render a 
medical opinion regarding the etiology of disabilities.  See 
Espiritu, supra. (lay persons are not competent to offer 
medical opinions).

Accordingly, because there is no competent evidence of a 
psychiatric disorder during active service, the Board finds 
that the appellant's current depression with psychosis does 
not warrant service connection, and the appellant has not 
achieved veteran status.  Paulson, supra.

Because the preponderance of evidence of record weighs 
against granting service connection, the doctrine of 
reasonable doubt is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006).


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


